Opinion issued September 15, 2015.




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00114-CV
                             ———————————
                     CHRISTINA LIVINGSTON, Appellant
                                          V.
   FEDERAL NATIONAL MORTGAGE ASSOCIATION FANNIE MAE,
                        Appellee


                On Appeal from the County Civil Court at Law No 4
                              Harris County, Texas
                          Trial Court Case No. 1055552


                           MEMORANDUM OPINION

      Appellant, Christina Livingston, has filed an appeal from the trial court’s January

26, 2015 judgment. The trial court clerk filed the clerk’s record on March 30, 2015, and

the reporter’s record was filed on May 19, 2015. Appellant’s brief was therefore due on

June 18, 2015. See TEX. R. APP. P. 38.6(a).
       As of June 24, 2015, appellant failed to timely file a brief, and on that date the

Clerk of this Court notified appellant that failure to file a brief or a motion for extension

by July 6, 2015, could lead to dismissal of the appeal. See TEX. R. APP. P. 38.8(a),

42.3(b). To date, no brief has been filed.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a), 42.3(b). We dismiss any pending motions as moot.



                                     PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                             2